Filed 9/23/20 P. v. Spurlock CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G055975

           v.                                                          (Super. Ct. No. 14CF2383)

 RONALD PRESTON SPURLOCK,                                              OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Michael
A. Leversen, Judge. Affirmed in part, reversed in part, and remanded with directions.
                   Ferrentino & Associates and Correen Ferrentino, for Defendant and
Appellant.
                   Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and
Elizabeth M. Kuchar, Deputy Attorneys General, for Plaintiff and Respondent.
                A jury convicted defendant Ronald Preston Spurlock of two counts of
human trafficking, four counts of pimping, eight counts of pandering, and one count of
conspiracy to dissuade a witness. The court sentenced him to 20 years, eight months in
state prison.
                Defendant contends: (1) his trial counsel improperly conceded all of the
charges of pimping and pandering during closing argument, (2) there was insufficient
evidence to convict him of human trafficking, (3) CALCRIM No. 1243 misstates the
elements of human trafficking, (4) there was insufficient evidence to convict him of four
counts of pandering, (5) the court’s modified jury instruction for pandering misstated the
law, and (6) the court abused its discretion by denying his motion for new trial.
                We reject these contentions, with the exception that we agree there was
insufficient evidence to support the two convictions for pandering in counts 14 and 18.
Nevertheless, there was sufficient evidence to support lesser included offenses of
attempted pandering for these counts. So, we will modify the verdicts on counts 14 and
18 to convictions for attempted pandering and remand the matter for resentencing.
                                          FACTS
                The prosecution used a police officer to introduce expert testimony on
pimping and human trafficking. During his testimony, the officer described multiple
terms and their meanings in pimping subculture. “The game” is a term people use to
indicate they are involved “within the prostitution and pimping lifestyle.” A “date” or
“trick” is an act of prostitution between a “john” (sex purchaser) and a prostitute. An “in
call” means a john is going to the location where the prostitute is. Pimps use the terms
“home,” “team,” and “family” for the prostitutes who work for them. The escort section
of backpage.com is commonly used by prostitutes to place ads to arrange dates.
                Pimps commonly control every aspect of the prostitute’s life: they
determine how often they work, keep all of the money the prostitutes earn, and decide
what prostitutes can spend it on. Pimps often start out charming and inviting to

                                              2
encourage prostitutes to work for them, but then become abusive and violent to control
them.
              The following evidence was introduced regarding specific alleged victims.
A. B.N.
              B.N. met defendant in 2012 while she was working as an exotic dancer.
She started dating defendant shortly after they met. She admitted to posting multiple
backpage.com ads under the name “Brooke Banks,” but denied working as a prostitute.
              Another woman, A.G., worked as a prostitute for defendant during 2014.
A.G. said B.N. was defendant’s “number one girl” and taught her about the game. B.N.
booked backpage.com ads for A.G. and went with her on dates. B.N. and A.G. booked a
“double date” with a john who turned out to be an undercover police officer.
              A different woman who worked for defendant saw him drop B.N. off for
multiple dates. She also saw B.N. give all of the money she earned from these dates to
defendant.
              At one point during their relationship, B.N. wrote defendant a letter which
said she was “tired of being isolated,” “tired of only being able to go home when you
give me permission to do so,” and “tired of the bruises and the scars.”
              The prosecution introduced two weeks of text messages between B.N. and
defendant. Defendant continually checked in with B.N., asking where she was, how
much money she made, and what she was doing. At one point, he reminded her she had
to make “a band” ($1,000) or “get the hand.”
B. R.A.
              R.A. met defendant while she was a dancer at a strip club called the
Library. She began dating defendant, and he immediately began telling her to work more
at the Library. He also tried to convince her to become a prostitute by posting ads on
backpage.com, but she said she declined.



                                             3
              Defendant forced her to work all the time and “got violent with [her]”
multiple times, including punching her, throwing her on the ground, and kicking her.
Defendant made her work at the Library and in Las Vegas and took all of the money she
earned. He paid for her rent, bills, food, and clothes.
              She tried multiple times to leave defendant, but “he wouldn’t let [her] go.”
He once broke into her house and waited for her in the living room, and sometimes
waited outside her house throughout the night. He constantly called or text her and told
her he put a tracking device on her car.
              R.A. denied ever working as a prostitute for defendant and said all the
money she earned was from dancing. However, text messages between R.A. and
defendant referred to her turning “tricks.” At one point, R.A. sent defendant a text she
was “done with all this stripper/trick shit.”
C. L.C.
              L.C. worked at the Library and was friends with R.A. Defendant text L.C.
“that [she] should mess with a real one and make money with him.” She understood this
to mean defendant wanted her to be a prostitute and for him to be her pimp.
D. T.B.
              T.B. met defendant at a nightclub. He repeatedly tried to get her to work
for him as a prostitute. She declined each offer and defendant eventually grabbed her
backside and said “I could make you five grand in a week if you mess with me.” She
said no, defendant pushed her, and she knocked over some drinks on his table. She
walked away and a glass or heavy plastic cup hit her in the head.
E. Paris
                    1
              Paris was a prostitute in Phoenix. Defendant saw her ads on
backpage.com and told B.N. and D.J., another woman working for defendant as a
       1
         Paris did not testify during the trial. All of the information about her was
introduced through text messages and backpage.com ads.

                                                4
prostitute, to call one of the ads and recruit Paris. While working in Phoenix, D.J. saw
Paris and got her phone number. Defendant began texting Paris. The expert opined the
texts were consistent with a pimp trying to recruit a prostitute to work for him. At the
end of the conversation, Paris agreed to “come home” to defendant.
                                            DISCUSSION
1. Concessions During Closing Argument
               Defendant argues his counsel improperly conceded his guilt in violation of
his constitutional trial rights during closing argument. We do not agree.
               A. Background
               During a hearing on the motions in limine with defendant present, defense
counsel said “I’m going to make a statement in opening statements that there was
prostitution going on and [defendant] acted as a pimp with those girls and that there was
money being made. [¶] That’s not going to be in dispute. This whole case is going to be
                                        2
about the human trafficking . . . . ”
               At the beginning of his closing argument, defense counsel said “I walked in
here at the beginning and I admitted to you, ‘this guy is a pimp.’” He then explained
defendant’s case was about understanding the difference between a pimp and a human
trafficker.
               Defense counsel discussed the importance of the presumption of innocence,
saying: “Well, that presumption still stands really. Unless and until you go into that jury
room and all 12 of you agree on each and every count, [defendant] remains not guilty
until you do that.”
               While summarizing the evidence, defense counsel said “[defendant] did
some things that are wrong. I’m not disputing he violated the law. He’s not a human
trafficker.” Remarking on defendant’s relationship with some of the witnesses defense


       2
           The record on appeal does not contain the opening statements.

                                                5
counsel said defendant’s behavior, “may make him a pimp. It may make him guilty of
pandering[.]”
                Defense counsel repeatedly asked the jury to find defendant not guilty of
human trafficking. He emphasized that multiple women said they voluntarily worked for
defendant, and concluded his discussion of the evidence saying, “I’ll tell you right now
[defendant]’s a pimp,” but to find him not guilty of human trafficking.
                B. Analysis
                Defendant relies on McCoy v. Louisiana (2018) __ U.S. ___ [138 S. Ct.
1500] (McCoy) and (People v. Farwell (2018) 5 Cal. 5th 295, 300 (Farwell )) to argue his
counsel’s concessions were effectively a guilty plea without a waiver of his constitutional
rights. We do not agree because both cases are distinguishable from the case at hand.
                In McCoy, defense counsel decided the best approach to avoiding a death
sentence for the defendant was to concede his guilt to the alleged murders. However, the
defendant explicitly objected to the strategy before the trial began. Defense counsel
pursued the strategy over the defendant’s objection and during his opening statement
said, “there was ‘no way reasonably possible’ that [the jury] could hear the prosecution’s
evidence and reach ‘any other conclusion than [defendant] was the cause of these
individuals’ death.’ [Citation.]” (McCoy, supra, [138 S.Ct at p. 1506].) The defendant
immediately objected and told the court his attorney was “‘selling [him] out’ . . . .”
(Ibid.) Defendant testified and maintained his innocence to the charges. During closing
argument defense counsel again said the defendant committed the murders and counsel
“‘took [the] burden’” of proof off the prosecution as to guilt. (Id. at p. 1507.)
                In ruling defense counsel’s actions violated defendant’s Sixth Amendment
rights, the United States Supreme Court explained a defendant does not surrender all
control of his defense when deciding to receive the assistance of counsel. (McCoy,
supra, [138 S.Ct at p. 1508].) Specifically, the “[a]utonomy to decide that the objective
of the defense is to assert innocence” belongs to the defendant. (Ibid.) Therefore,

                                              6
“[w]hen a client expressly asserts that the objective of ‘his defense’ is to maintain
innocence of the charged criminal acts, his lawyer must abide by that objective and may
not override it by conceding guilt.” (Id. at p. 1509, italics added.)
              In the instant case, defendant was present when his counsel said he was
going to concede the pimping and pandering charges, and he neither disagreed with his
counsel’s tactics nor testified in contradiction with the concessions. Therefore, McCoy is
inapt.
              In Farwell, the defendant was charged with a DUI and driving on a
suspended license. Before closing arguments, defense counsel joined in a stipulation
conceding all of the elements of driving on a suspended license. (Farwell, supra, 5
Cal.5th at pp. 288-299.) Further, the jury was instructed they had to accept the stipulated
facts as true, and the court neither advised the defendant of his rights implicated by the
stipulation, nor solicited a waiver of those rights. (Id. at p. 299.) The jury convicted the
defendant of driving on a suspended license.
              Our Supreme Court overturned the conviction for driving on a suspended
license after determining the stipulation “effectively surrendered [the defendant’s]
privilege against self-incrimination, his right to confrontation, and his right to a jury trial”
without a proper waiver. (Farwell, supra, 5 Cal.5th at p. 300.) The court reasoned the
stipulation was the equivalent of a guilty plea because it established every element of the
crime and “completely relieved the prosecution of its burden of proof” by instructing the
jury the stipulation must be followed. (Ibid.)
              This case is different. Here, defense counsel did not stipulate to facts that
were equivalent to a guilty plea. While defense counsel referred to defendant as a pimp,
he also told the jury defendant remained not guilty “on each and every count” until they
unanimously found him guilty. More importantly, unlike in Farwell, the jury was not
instructed they had to accept any of defense counsel’s comments about the evidence as
true. Therefore, the concessions did not “limit the scope of the jury’s role” or reduce the

                                               7
burden on the prosecution to prove each element of each count. (People v. Lopez (2019)
31 Cal. App. 5th 55, 64 [defense counsel’s concession of hit and run during closing
argument did not constitute a guilty plea].) Thus, defense counsel’s actions were not the
equivalent of a guilty plea as in Farwell.
                  In short, the concessions did not violate defendant’s constitutional rights.
2. Sufficiency of the Evidence for Human Trafficking
                  Defendant argues there was insufficient evidence to convict him of human
trafficking against B.N. and R.A in violation of Penal Code section 236.1, subdivision (b)
              3
(§ 236.1(b)). We disagree.
                  “In reviewing a challenge to the sufficiency of evidence, the reviewing
court must determine from the entire record whether a reasonable trier of fact could have
found that the prosecution sustained its burden of proof beyond a reasonable doubt. In
making this determination, the reviewing court must consider the evidence in a light most
favorable to the judgment and presume the existence of every fact the trier could
reasonably deduce from the evidence in support of the judgment. The test is whether
substantial evidence supports the decision, not whether the evidence proves guilt beyond
a reasonable doubt.” (People v. Mincey (1992) 2 Cal. 4th 408, 432.)
                  As charged in this case, defendant is guilty of human trafficking under
section 236.1(b) if he deprived or violated the victim’s personal liberty for the purpose of
intending to commit or maintain the crime of pimping.
                  “‘Deprivation or violation of the personal liberty of another’ includes
substantial and sustained restriction of another’s liberty accomplished through force, fear,
fraud, deceit, coercion, violence, duress, menace, or threat of unlawful injury to the
victim or to another person, under circumstances where the person receiving or



       3
           All further statutory references are to the Penal Code unless otherwise noted.

                                                 8
apprehending the threat reasonably believes that it is likely that the person making the
threat would carry it out.” (§ 236.1, subd. (h)(3).)
              A person is guilty of pimping if they know someone to be a prostitute and
are supported by that person’s earnings from prostitution. (§ 266h; CALCRIM No.
1150.)
              Defendant concedes the evidence “indicates [B.N.] voluntarily worked as a
prostitute” for him, but argues there is no evidence he deprived her liberty or forced her
to do so. Not so.
              While B.N. testified to being a willing participant in her relationship with
defendant, all of the other evidence is to the contrary. R.A. testified she saw defendant
take all of the money B.N. earned after prostitution “in-calls.” Two witnesses said they
saw defendant yell at B.N., call her names, and humiliate her in front of other people. In
a text message to B.N., defendant reminded her she had to earn $1,000 or receive a
beating.
              More importantly B.N.’s own words in her letter to defendant showed the
control he had over her. She said she was “tired of being isolated,” “tired of only being
able to go home when you give me permission to do so,” and “tired of the bruises and the
scars.” This, coupled with the expert testimony describing how pimps and human
traffickers control the lives of their victims to keep them in the game, was more than
sufficient to support the conclusion defendant deprived and violated B.N.’s liberty in
order to get her to work as a prostitute.
              Defendant argues the evidence only established R.A. worked as a stripper
                                                                                             4
and thus the jury could not conclude he violated her liberty in order to commit pimping.

         4
          Defendant also argues the instruction for human trafficking is missing an
essential element and there was insufficient evidence regarding this missing element for
the human trafficking charge related to R.A. As we discussed post, the instruction is not
missing any elements.


                                              9
This argument is largely based on R.A.’s testimony that defendant tried to convince her
to become a prostitute, but she refused. We are not persuaded.
               Sufficient evidence supports the jury’s decision that defendant violated
R.A.’s liberty in order to force her to work as a prostitute. Again, he kept all the money
she made, forced her to work as much as possible, and repeatedly terrorized and abused
her. Plus, despite her insistence she was only dancing, she exchanged multiple texts with
defendant referring to her turning “tricks.” As explained by the expert, “trick” refers to
an act of prostitution. And R.A.’s own texts to defendant distinguished between stripping
and tricks by saying she is “done with all this stripper/trick shit.” This alone is sufficient.
3. Instructional Error for Human Trafficking
               Defendant argues CALCRIM No. 1243 misstates the law of human
trafficking because it does not require the alleged victim to complete a commercial sex
   5
act. Not so.
               “In considering a claim of instructional error [reviewing courts] must first
ascertain what the relevant law provides, and then determine what meaning the
instruction given conveys.” (People v. Andrade (2000) 85 Cal. App. 4th 579, 585.) We
apply the de novo standard of review in determining whether a jury instruction correctly
states the law. (People v. Posey (2004) 32 Cal. 4th 193, 218.)
               The court instructed the jury using CALCRIM No. 1243, which described
the elements of human trafficking as follows: “1. The defendant either deprived another
person of personal liberty or violated that other person’s personal liberty; [¶] AND [¶] 2.
When the defendant acted, he intended to commit or maintain a violation of . . . [s]ection
266h (Pimping).”


       5
          The Attorney General argues defendant forfeited this issue by not objecting to
the instruction during trial. However, “no objection is required to preserve a claim for
appellate review that the jury instructions omitted an essential element of the charge.”
(People v. Mill (2012) 53 Cal. 4th 400, 409.)

                                              10
               The CALCRIM No. 1243 given mirrors the language of section 236.1(b),
and neither the section nor the instruction requires defendant to induce the victim to
complete a commercial sex act in order to be guilty of human trafficking. Even so,
defendant argues the Legislature intended to include this additional requirement via
section 236.1, subdivision (g) (236.1(g)). We reject this argument.
               Section 236.1(g) states “[t]he Legislature finds that the definition of human
trafficking in this section is equivalent to the federal definition of a severe form of
trafficking found in Section 7102(9) of Title 22 of the United States Code.” United
                               6
States Code section 7102(11) defines “severe forms of trafficking in persons” as in
relevant part: “(A) sex trafficking in which a commercial sex act is induced by force,
fraud, or coercion . . . .”
               In determining the meaning of a statute, we look first to the plain language
for “[w]hen the statutory language is clear and unambiguous, there is no need for
construction and courts should not indulge in it. [Citation.] The plain language of the
statute establishes what was intended by the Legislature.” (People v. Fuhrman (1997) 16
Cal. 4th 930, 937.) Additionally, we must consider the language of section 236.1 as a
whole. (Moyer v. Workmen’s Comp. Appeals Bd. (1973) 10 Cal. 3d 222, 230 [“various
parts of a statutory enactment must be harmonized by considering the particular clause or
section in the context of the statutory framework as a whole”].)
               The plain language of section 236.1(b) does not require a defendant to have
induced another person to complete a commercial sex act to be guilty of human
trafficking. Instead, it establishes a person needs to deprive or violate the personal liberty
of the victim with the intent to get them to commit a commercial sex act. There is clearly
no requirement the victim has to complete a commercial sex act. Further, nothing in the
language of section 236.1(g) indicates it changed the elements of 236.1(b).
       6
         Section 7102 was renumbered on January 9, 2019 and the definition of “severe
forms of trafficking in persons” was changed from section 7102(9) to section 7102(11).

                                              11
              Considering the language of section 236.1 as a whole, we note section
236.1, subdivision (c) defines human trafficking of a minor and specifically criminalizes:
“A person who causes, . . . or attempts to cause, . . . a person who is a minor . . . to
engage in a commercial sex act . . . .” Thus, the Legislature knows how to write
completion of a commercial sex act into an offense but did not do so in section 236.1(b).
              In sum, the plain language of section 236.1(b) does not require the
completion of a commercial sex act, and we will not read that requirement into the
statute. CALCRIM No. 1243 does not misstate the law of human trafficking.
4. Instructional Error For Pandering
              Defendant argues the court erred by instructing the jury with an edited form
of CALCRIM No. 1151, which removed the word “successfully” from the first element
              7
of pandering. Once more, we disagree.
              The edited version of CALCRIM No. 1151 given to the jury explained the
essential elements of pandering for procurement under section 266i, subdivision (a)(1)
                     8
(section 266i(a)(1)). First, section 266i(a)(1) does not include the word “successfully,”
but merely states a person is guilty of pandering if they “[p]rocure[] another person for
the purpose of prostitution.” More importantly, both the words “persuade” and “procure”
connote success. “Procure” means “to take care of, bring about, obtain,” “to cause to
happen to be done,” or “to get possession of (women) and make available for


       7
          The court instructed the jury using an edited form of CALCRIM No. 1151
provided by the prosecution, which said, in relevant part: “To prove the defendant is
guilty of pandering, the People must prove that: [¶] 1. The defendant persuaded or
procured [the alleged victims] to become a prostitute. [¶] AND [¶] 2. The defendant
intended to influence [the alleged victims] to be a prostitute. The unedited version of
CALCRIM No. 1151 states, in element one, “The defendant successfully
(persuaded/procured) . . . .”
       8
        Section 266i(a)(1) states any person who “[p]rocures another person for the
purpose of prostitution” is guilty of pandering.

                                              12
promiscuous sexual intercourse.” (Webster’s 3d New Internat. Dict. (1981) p. 1809, col.
2.) Persuade means “to induce by argument . . . into some mental position,” “win over by
appeal to one’s reason and feelings,” or “argue into an opinion or procedure.” (Id. at p.
1687, col. 3.) Therefore, the word “successfully” was redundant to the language in the
                                                                               9
instruction and there was not a reasonable likelihood the jury was confused.
              In sum, the court did not err in instructing the jury with the edited version
of CALCRIM No. 1151.
5. Sufficiency of the Evidence for Pandering
              Defendant contends there was insufficient evidence to convict him of
pandering under section 266i(a)(1) against R.A., L.C., T.B., and Paris. We disagree
regarding R.A. and Paris, but agree as to T.B. (count 14) and L.C. (count 18).
              Defendant argues there was insufficient evidence to convict him of
pandering R.A. because “[n]othing in record suggests she ever agreed to work as a
prostitute” for him. Not so. As discussed ante, there was sufficient evidence to support a
contrary conclusion.
              Regarding Paris, defendant asserts there was insufficient evidence she ever
intended to enter into an agreement to work for defendant. We disagree.
              Paris’s text messages with defendant were consistent with a prostitute
agreeing to work for a new pimp: she discussed her concerns about working for someone
new, asked defendant what he did when girls were on “dates,” and expressed a desire to
earn the kind of money defendant was promising. Near the end of the conversation
defendant asked if she was “coming home 2 us 4 sure” and she said yes. Thus, there was
evidence Paris agreed to work as a prostitute for defendant.

       9
         Defendant contests the jury could have been confused regarding the elements of
pandering because the prosecutor argued defendant did not need to be successful in
convincing the women to be prostitutes. However, any claims regarding whether the
prosecutor misstated the law are forfeited because there was not a timely objection.
(People v. Adams (2014) 60 Cal. 4th 541, 568-569.)

                                             13
              Defendant also argues there was no evidence to conclude T.B. or L.C. ever
agreed to act as a prostitute for him. The Attorney General concedes these points, and we
accept these concessions.
              However, the Attorney General notes the charging language in the
information only alleged pandering under section 266i(a) without specifying subdivision
(a)(1). From this, they argue we should uphold the conviction because there was
                                                                                      10
sufficient evidence to support a conviction under section 266i, subdivision (a)(2).        We
reject this argument. As discussed ante, the jury was specifically instructed as to section
266i(a)(1), and we will not find they convicted defendant for a different crime.
              However, there was sufficient evidence to support a conviction for
attempted pandering. Attempted pandering is a lesser included offense of pandering for
procurement when the defendant solicits a person to become a prostitute, but they refuse
the proposal. (People v. Charles (1963) 218 Cal. App. 2d 812, 819; People v. Grubb
(1914) 24 Cal. App. 604, 608.) In this case, there was substantial evidence defendant
attempted to procure L.C. and T.B. to work for him as prostitutes, but they refused.
              Under section 1161, subdivision 6 and section 1260 “an appellate court that
finds that insufficient evidence supports the conviction for a greater offense may, in lieu
of granting a new trial, modify the judgment of conviction to reflect a conviction for a
lesser included offense.” (People v. Navarro (2007) 40 Cal. 4th 668, 671.) Therefore, we
modify the verdicts as to counts 14 and 18 to reflect convictions for attempted pandering
under sections 664, subdivision (a) and section 266i(a)(1).




       10
          Under section 266i, subdivision (a)(2) a defendant can be convicted of
pandering by using “promises, threats, violence, or by any device or scheme, [that]
causes, induces, persuades, or encourages another person to become a prostitute.”

                                             14
6. Denial of Motion for New Trial
              Defendant contends the court abused its discretion by denying his motion
for new trial because: (1) the modified version of CALCRIM No. 1151 used to instruct
the jury as to the law of pandering was erroneous, (2) his counsel was ineffective for
failing to object to the modified version of CALCRIM No. 1151 and for conceding the
pimping and pandering charges. We cannot agree.
              We review the denial of a motion for new trial for an abuse of discretion.
(People v. Earp (1999) 20 Cal. 4th 826, 890.) As we have discussed ante, the omission of
“successfully” from CALCRIM No. 1151 did not result in instructional error. Therefore,
it was not an abuse of discretion to deny defendant’s motion on this ground.
              In order to establish ineffective assistance of counsel, a defendant must
prove his counsel’s performance was deficient, and that his defense was prejudiced as a
result of this deficiency. (Strickland v. Washington (1984) 466 U.S. 668, 687.) As noted,
defense counsel’s failure to object to the modified instruction was not deficient.
              In reviewing defense counsel’s concessions, we “must in hindsight give
great deference to counsel’s tactical decisions.” (People v. Holt (1997) 15 Cal. 4th 619,
703.) Further, “[r]ecognizing the importance of maintaining credibility before the jury,
we have repeatedly rejected claims that counsel was ineffective in conceding various
degrees of guilt.” (People v. Freeman (1994) 8 Cal. 4th 450, 498.) Given the evidence in
this case, counsel’s tactical decision to concede the pimping and pandering charges in
order to maintain credibility to argue the human trafficking charge was not deficient.




                                             15
                                     DISPOSITION
              As to counts 14 and 18, the judgments are ordered modified to reflect
convictions for attempted pandering under sections 664, subdivision (a) and 266i,
subdivision (a)(1). The matter is remanded for resentencing. In all other respects, the
judgment is affirmed.




                                                 THOMPSON, J.

WE CONCUR:



FYBEL, ACTING P. J.



IKOLA, J.




                                            16